Citation Nr: 0022605	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-13 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a thyroid 
condition, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's husband 


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1971, July 1983 to July 1986, and January 1991 to April 1991.

The veteran originally filed her claim of entitlement to 
service connection for a thyroid condition, headaches, memory 
loss, and hypertension in April 1992.  That claim was denied 
in an October 1992 rating decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran filed a notice of 
disagreement in July 1993 and was promptly supplied with a 
July 1993 statement of the case (SOC) and a September 1993 
supplemental statement of the case (SSOC).  A hearing was 
held before the St. Petersburg RO in December 1993 and a 
February 1994 hearing officer decision again denied the 
veteran's claim; in March 1994, the RO issued another SSOC 
and the veteran filed a VA Form 9 (Appeal to the Board of 
Veterans' Appeals).  

A June 1994 letter from the Board of Veterans' Appeals 
(Board) indicated that the veteran's appeal had been docketed 
on June 10, 1994.  A July 1994 memorandum from the veteran's 
representative informed the RO that the veteran had moved to 
Alabama and requested a transfer of the veteran's claims file 
to the Montgomery, Alabama RO.  

A letter from the veteran to the Montgomery RO dated February 
1995 indicates that there was some confusion over the 
transfer of her claim from St. Petersburg to Montgomery and 
that the veteran was frustrated thereby.  In addition, she 
informed the RO of her intent to file a new claim for the 
following conditions:  an upper respiratory condition, an 
immune system deficiency, an allergic condition secondary to 
an immune system deficiency, and sores on her face and legs.  

An August 1995 letter from the veteran's representative to 
the Montgomery RO stated that the veteran's claim "should be 
further developed under recently enacted legislation for 
undiagnosed illnesses found in Persian Gulf veterans."  A 
deferred rating decision, also issued in August 1995, 
acknowledges the veteran's February 1995 claims and its 
intent to develop the those claims in light of Persian Gulf 
War legislation.  The Montgomery RO mailed a Persian Gulf War 
development letter to the veteran in April 1996.  A June 1996 
VA Form 21-4138 (statement in support of claim) indicates the 
veteran's continued interest in pursuing her original claim.  

The veteran's claims file was transferred to the Nashville, 
Tennessee RO in July 1996; however, there is no indication 
that the Nashville RO adjudicated the veteran's claim.  
Correspondence in the claims file further shows that file was 
subsequently transferred back to the Montgomery RO by July 
1997.  

Since the issuance of the last SSOC in March 1994, numerous 
items of evidence have been associated with the veteran's 
claims file.  These include statements from the veteran, 
outpatient treatment reports, VA examination reports, and lay 
statements from the veteran's husband and colleagues.  None 
of the evidence received since March 1994 has been formally 
considered by the RO nor has a new SSOC been issued.  While 
the February 2000 certification of appeal indicates an SOC 
was furnished on July 27, 1998, the Board finds this entry 
was made in error, since the original SOC was issued on July 
27, 1993.  Therefore, in accord with 38 C.F.R. § 19.31, the 
veteran is due an SSOC with respect to all pertinent evidence 
received since the issuance of the last SSOC in March 1994.  
Additionally, because the development of the issues included 
in the veteran's February 1995 claim has stalled, the RO 
should take the appropriate steps to advance adjudication on 
those issues.  


REMAND

Accordingly, this case is REMANDED for the following 
development:

1.  With respect to the veteran's 
original April 1992 claim of entitlement 
to service connection for a thyroid 
condition, headaches, memory loss, and 
hypertension, the RO should review all 
the evidence currently of record, 
including the evidence received since the 
issuance of the last SSOC in March 1994, 
and adjudicate the above issues both on a 
direct service connection basis and as 
due to a Persian Gulf War undiagnosed 
illness.  If the decision remains adverse 
to the claimant, in whole or in part, she 
and her representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

2.  With respect to the veteran's 
February 1995 claim of entitlement to 
service connection for an upper 
respiratory condition, an immune system 
deficiency, an allergic condition 
secondary to an immune system deficiency, 
and sores on her face and legs, the RO 
should review all of the evidence 
currently of record and issue a rating 
decision as appropriate.  

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





